Title: To John Adams from Moses Gill, 1 July 1775
From: Gill, Moses
To: Adams, John


     
      Spencer July 1 1775
      Dear Sir
     
     I am Now Acompanyg Genl. Washington and Lee from Springfield to the Camp—having been appointed by Congress with Doctr. Church to proceed to Springfield and Acompany them to the Camp aforesaid. We Meet them at Spring, lodged last Night at Brookfield and are now under the Escort of the Troop of Horse which is to Continue till we arive at Worcester—where we are to be received by an Other Troop which is to Escort us to Morelborogh Marlborough—where we are to be received by an other Troop of Horse which is to Land the General at the Camp—but Now no Powder used. I received your Kind Letters but have had no opportunity to answer them till now. Being from Home I must Omitt it till Next Opertunity—as I have Neither pen Ink nor paper here. I heartily Simperthize with you and our good friend at Phila. in the Loss of Dear Doctr. Warren. However God is wise and Holy in all hes don by us or ours. My best respects to Mr. Hancock, Cushing Adams and Paine—and except the same from your Sincere friend and Huml. Svt.
     
      Moses Gill
     
    